Filed 10/27/21 P. v. Simmons CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F081469
           Plaintiff and Respondent,
                                                                                 (Super. Ct. No. 4006950)
                    v.

    CHRISTOPHER DEAN SIMMONS,                                                             OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Stanislaus County. Nancy A.
Leo, Judge.
         Jeffrey S. Kross, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Daniel B. Bernstein and Peter H.
Smith, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-




*        Before Detjen, Acting P. J., Meehan, J. and DeSantos, J.
       Appellant Christopher Dean Simmons was convicted by jury of owning and
operating a chop shop (Veh. Code, § 10801) and receiving a stolen vehicle, a 1964
Chevrolet Impala (Pen. Code,1 § 496d, subd. (a)). On appeal, he claims there is
insufficient evidence to support his conviction for receiving a stolen vehicle. We affirm.
                                PROCEDURAL HSTORY
       On April 22, 2019, the Stanislaus County District Attorney’s Office filed an
information charging Simmons with owning and operating a chop shop (Veh. Code,
§ 10801; count 1); receiving a stolen vehicle, a 1964 Chevrolet Impala (§ 496d, subd. (a);
count 2); and receiving stolen property, a license plate (§ 496d, subd. (a); count 3). The
information further alleged that Simmons had suffered one prior strike conviction within
the meaning of the “Three Strikes” law (§§ 1192.7, subd. (c) & 667, subd. (d)), and that
he had served three prior prison terms (§ 667.5, subd. (b)).
       On September 3, 2019, Simmons’s jury trial commenced.
       On September 9, 2019, after the prosecutor had rested his case, defense counsel
moved for a judgment of acquittal on counts 2 and 3 pursuant to section 1118.1. The trial
court granted Simmons’s motion as to count 3. Although the trial court acknowledged
count 2 was “a close case,” it decided the evidence presented was sufficient to proceed to
the jury.
       On September 10, 2019, Simmons was found guilty on counts 1 and 2. In a
bifurcated proceeding, the trial court found true the prior strike allegation and all
three prior prison term enhancement allegations.
       On December 10, 2019, the trial court granted Simmons’s motion to discharge his
appointed counsel, and to appoint new counsel to represent him on a motion for new trial
and sentencing.


1      All further undefined statutory citations are to the Penal Code unless otherwise
indicated.


                                              2.
          On June 9, 2020, Simmons filed a motion for new trial.
          On July 16, 2020, following argument by the parties, the trial court denied
Simmons’s motion for new trial, and his request to strike his prior strike conviction
pursuant to People v. Superior Court (Romero) (1996) 13 Cal.4th 497. Simmons was
sentenced to a term of six years in state prison on count 1, and a concurrent term of
four years on count 2. The trial court struck all three prior prison term enhancements
(§ 667.5, subd. (b)).
          On July 22, 2020, Simmons filed a timely notice of appeal.
                                 STATEMENT OF FACTS
Prosecution’s Case
          In January 2018, Jarrett St. John rented a 2017 GMC Sierra pickup truck from U-
Haul for his friend, Lexi Alundra. A few days later, St. John attempted to contact
Alundra about the U-Haul pickup truck, but his phone calls and messages were not
returned. The vehicle was worth approximately $32,000. U-Haul contacted St. John
when the pickup truck was not returned and, on January 31, 2018, the truck was reported
stolen.
          On March 14, 2018, Alonso Valdovinos responded to an advertisement for a
power steering component which was posted on the website OfferUp. Valdovinos
contacted the seller, “ ‘Dizzy Star,’ ” to inquire about a truck frame that was visible in the
advertisement. The seller, who introduced himself as “ ‘Mike,’ ” assured Valdovinos that
he could provide a bill of sale for the truck frame. Valdovinos agreed to purchase the
frame for $1,200.
          Valdovinos subsequently identified Simmons as the seller. When Valdovinos met
with Simmons to purchase the truck frame, Simmons identified himself as Chris. The
address Simmons had given Valdovinos to meet at was an address for a liquor store. As
Valdovinos waited at the liquor store with his truck and trailer, Simmons waived



                                               3.
Valdovinos down from across the street and directed him to a home at 1021 Beverly
Drive in Modesto.
       As they were loading the frame into Valdovinos’s trailer, Valdovinos asked
Simmons for the bill of sale. A woman, Jere Russell, came from next door with a paper
and photo identification. Using a driver’s license belonging to a man named
Leroy Spears, Russell prepared a bill of sale for the frame. Spears was not present for the
transaction.
       Valdovinos became suspicious and took photographs of the property, the driver’s
license, the bill of sale, and Simmons. Valdovinos completed his purchase and drove
directly to the Salida California Highway Patrol (CHP) office to determine whether the
pickup truck frame had been stolen. He met with CHP Auto Theft Investigator
Timothy Fautt, who determined the frame had been stolen from the 2017 GMC Sierra
pickup truck owned by U-Haul.
       On the morning of April 5, 2018, CHP Officer Matthew McCain and officers from
the Stanislaus County Auto Theft Unit searched the property at 1021 Beverly Drive. In a
makeshift shed behind the rear of one of the houses on the property, officers found a
laptop with the name “ ‘Dizzy’ ” on it, paperwork with Simmons’s name on it, vehicle
parts, and tools.
       Simmons, who was on the property when the officers arrived, admitted that most
of the tools belonged to him and that he had slept in a bedroom in the shed. He denied
selling a pickup truck frame to Valdovinos or selling vehicle parts through OfferUp.
When McCain showed Simmons the photograph Valdovinos took of him, Simmons
denied it was him.
       During the search, officers found a dismantled GMC pickup truck cab and a 1964
Chevrolet Impala on the property. Various truck parts were strewn about near the truck
cab. All identifying numbers on the pickup truck cab had been removed, which
customarily occurs when a vehicle has been stolen.

                                            4.
       McCain stated that the cab had been crudely dismantled. The cab and pickup
truck parts were identified as having come from the stolen U-Haul pickup truck rented by
St. John.
       The 1964 Chevrolet Impala was near the dismantled truck cab, parked on the other
side of the fence from Simmons’s shed. There were tools and various vehicle parts on
top of the vehicle, some of which were from the Impala. Like the pickup truck cab, the
Impala was being dismantled in a hasty and haphazard manner. McCain opined that the
property at 1021 Beverly Drive was being used as a chop shop.
       Simmons told McCain he had no knowledge of the pickup truck parts. He claimed
the Impala just showed up on the property while he was at work one day.
       The Impala belonged to Arunesh Sewak. He did not testify at Simmons’s trial.
According to Arunesh’s brother, Salmendra, Arunesh stored the Impala at a home owned
by Salmendra.2
       In April 2018, Arunesh was living at his brother Salmendra’s home by himself.
According to Salmendra, no one else had permission to be at the house.
       Salmendra stated that the 1964 Chevrolet Impala had been in his family for
approximately 20 years and the vehicle had sentimental value. Salmendra stated the
Impala was not in running condition and it had no registration tags. The Impala had also
sustained smoke damage from a house fire.
       Salmendra testified that no one had permission to cut the vehicle up, dismantle it,
or take the vehicle to 1021 Beverly Drive. Salmendra last saw the Impala in January or
February 2018.
       In May 2018, Salmendra purchased the Impala for $2,000 from a tow yard.
Impounded vehicles are sold after a period of time, and Arunesh did not have the money


2     We refer to Arunesh and Salmendra by their first names to avoid confusion
because they share the same last name. No disrespect is intended.


                                            5.
to recover the Impala from impound. When Salmendra bought the Impala, the chrome
molding on the sides of vehicle was missing.
Defense’s Case
         In April 2018, Jere Russell was renting the rear house at 1021 Beverly Drive.
There are several sheds on the property. Simmons occasionally lived in one of the sheds.
         Russell initially denied that the white truck cab was in her yard. She testified that
a man by the name of Charlie Groenewole and an unidentified woman had brought the
white pickup truck over and parked it across the street. Groenewole told her the truck
had not been stolen.
         Russell did not recall participating in the sale of a pickup truck frame to
Valdovinos. She acknowledged that she knew a man named Leroy Spears. However,
Russell claimed she knew nothing about the truck frame Simmons had sold.
         Russell stated that Simmons left the 1964 Chevrolet Impala outside of the gate so
she pushed it into her yard. According to Russell, Simmons and Groenewole told her the
Impala was not stolen.
         Richard Paloma, a private investigator for the defense, testified that he interviewed
Russell on two separate occasions. In both interviews, Russell said the Impala had been
brought to her yard by two people whom she did not know. She said one of those
individuals could have been “Chris Zachary.” Russell told Paloma she pushed the Impala
from the street into the yard because it was a bad neighborhood and people were looking
at it.
         During both interviews, Russell claimed Simmons was not involved in bringing
the Impala to her residence. Russell also told Paloma that Groenewole and an
unidentified woman brought the white pickup truck to her property. Russell claimed
Simmons had nothing to do with the pickup truck when it was brought over.




                                               6.
The Motion for New Trial
       On July 16, 2020, the trial court held a hearing on defense counsel’s motion for
new trial. The defense argued that with respect to count 2, the charge of receipt of stolen
property, no one who had a possessory interest in the Impala had testified at trial. The
owner’s brother, Salmendra, had testified the Impala was parked in his garage one day
and then it was gone the next.
       The prosecutor observed that Salmendra had testified the vehicle had been in the
family for approximately 20 years. Salmendra had given his brother the money to
purchase the vehicle, and he paid to get the vehicle out of impound after it was recovered
from the chop shop.
       The vehicle was stored at a home that Salmendra owned. Arunesh was staying at
the home and no one else was living there or had permission to be there. Salmendra
stated he knew no one else had permission to use the vehicle, and no one else had
permission to dismantle it or to cut it into pieces.
        The trial court asked the parties whether the jury could infer the Impala had been
stolen based upon the following facts: the vehicle was in the family for an extended
period of time, it was inoperable, it suddenly went missing, and then it appeared at
Simmons’s business. Defense counsel argued that even if such an inference could be
drawn, the jury’s verdict was premised upon inadmissible statements made by Salmendra
that somehow he knew the vehicle was stolen.
       The trial court acknowledged Salmendra never should have testified that the
vehicle was stolen. However, the trial court had admonished the jury to “disregard the
fact [that Salmendra] said it was stolen. There’s no evidence of that.”
       Following argument, the trial court concluded there was sufficient circumstantial
evidence to let the jury decide whether the Impala had been stolen and denied Simmons’s
motion for new trial.



                                              7.
                                       DISCUSSION

I.     Substantial Evidence Supports Simmons’s Conviction for Receipt of Stolen
       Property
       Simmons contends there is insufficient evidence to support his conviction for
receipt of stolen property. He asserts the prosecution failed to prove the 1964 Chevrolet
Impala had been stolen and that Simmons knew the Impala had been stolen. Although
the issue is close, we conclude the circumstantial evidence adduced at trial is sufficient to
support Simmons’s conviction.
       A.     Relevant Legal Principles
       When considering a challenge to the sufficiency of the evidence to support a
conviction, “ ‘ “we review the entire record in the light most favorable to the judgment to
determine whether it contains substantial evidence—that is, evidence that is reasonable,
credible, and of solid value—from which a reasonable trier of fact could find the
defendant guilty beyond a reasonable doubt.” [Citation.]’ ” (People v. Lee (2011) 51
Cal.4th 620, 632.) We presume in support of the judgment “ ‘ “the existence of every
fact the trier could reasonably deduce from the evidence.” [Citation.]’ ” (Ibid.)
“Conflicts and even testimony which is subject to justifiable suspicion do not justify the
reversal of a judgment, for it is the exclusive province of the trial judge or jury to
determine the credibility of a witness and the truth or falsity of the facts upon which a
determination depends.” (People v. Maury (2003) 30 Cal.4th 342, 403.)
       The substantial evidence standard is the same whether the evidence is direct or
circumstantial. (People v. Whisenhunt (2008) 44 Cal.4th 174, 200.) “Substantial
evidence includes circumstantial evidence and any reasonable inferences drawn from that
evidence.” (In re Michael D. (2002) 100 Cal.App.4th 115, 126.)
       “[T]he elements of receiving stolen property are: (1) that the particular property
was stolen; (2) that the accused received, concealed or withheld it from the owner
thereof; and (3) that the accused knew that the property was stolen.” (People v.


                                              8.
Johnson (1980) 104 Cal.App.3d 598, 605, called into doubt on other grounds by People
v. Escobar (1992) 3 Cal.4th 740.)
       B.     Analysis
       The circumstantial evidence adduced at trial was sufficient to permit the jury to
infer the Impala had been stolen and that Simmons had received the Impala with
knowledge that it had been stolen. Although Arunesh, the owner of the Impala, was not
present at trial to testify that the Impala had been taken without his permission, the jury
could reasonably infer he did not abandon the vehicle or give it away. The prosecutor
adduced evidence showing the Impala had sentimental value, it had been in the family for
approximately 20 years, and although it was not in running condition, it was stored in a
garage.
       The evidence suggests Simmons came into possession of the Impala by illicit
means based upon the fact that Simmons told McCain the vehicle just showed up on the
Beverly Street property while he was at work one day. However, Russell testified
Simmons had brought the Impala to the outside gate of the property.
       Notwithstanding the fact that Simmons’s claim was directly contradicted by
Russell’s testimony at trial, Simmons’s explanation concerning how he came into
possession of the Impala was not credible. It is unreasonable for an individual to assume
they can lawfully possess a vehicle simply by taking it onto their property, even if that
vehicle appears to have been abandoned.
       The inference that the Impala was stolen is further supported by the location where
the vehicle was ultimately discovered and the state in which it was found. The Impala
was in the process of being hastily dismantled at a chop shop. McCain explained that a
vehicle is customarily dismantled in such a manner by auto thieves, who want to avoid
being caught in possession of a stolen vehicle. If the Impala had been lawfully received,
there would have been no need to hastily dismantle it.



                                             9.
       Salmendra’s testimony concerning the sentimental value of the Impala, Simmons’s
statement explaining how the Impala came into his possession, and the fact that the
Impala had been found partially dismantled at a chop shop, also support the inference that
Simmons knew the vehicle had been stolen. “ ‘[P]ossession of stolen property,
accompanied by no explanation or unsatisfactory explanation, or by suspicious
circumstances, will justify an inference that the goods were received with knowledge that
they had been stolen. Corroboration need only be slight and may be furnished by
conduct of the defendant tending to show his guilt.’ [Citations.]” (In re Richard
T. (1978) 79 Cal.App.3d 382, 388, italics added; People v. Grant (2003) 113 Cal.App.4th
579, 596 [“A defendant’s false statement concerning how he obtained property that was
in fact stolen is sufficient to show the defendant knew the property was stolen.”]; accord,
People v. Bugg (1962) 204 Cal.App.2d 811, 817.)
       Simmons suggests there are exculpatory inferences that can be drawn from the
evidence. He contends the Impala could have been abandoned by the actual vehicle thief
or by Arunesh, who may have voluntarily disposed of the Impala, which was not in
running condition. In finding Simmons guilty of receipt of stolen property, however, the
jury was convinced beyond a reasonable doubt that Simmons had not acquired the Impala
by lawful means. “ ‘Where the circumstances reasonably justify the trier of fact’s
findings, a reviewing court’s conclusion the circumstances might also reasonably be
reconciled with a contrary finding does not warrant the judgment’s reversal.’ [Citation.]”
(People v. Manibusan (2013) 58 Cal.4th 40, 87.)
       Simmons also makes much of the fact that Salmendra was not aware of Arunesh’s
whereabouts during the trial, but he does not explain how this undermines Salmendra’s
testimony or his credibility. At the time of Simmons’s trial, Salmendra was in the
process of obtaining a restraining order against Arunesh. Simmons suggests the jury
could reasonably infer the two brothers were estranged. We do not see how Simmons’s
argument assists him.

                                            10.
       The jury heard evidence pertaining to the nature of Salmendra and Arunesh’s
relationship at the time of Simmons’s trial, and in finding Simmons guilty, it determined
Salmendra had testified credibly. Simmons offers no basis which would permit us to
second-guess the jury’s credibility finding, or to infer that Salmendra’s testimony was
inherently improbable or impossible to believe. We therefore conclude Simmons’s
assertions are without merit.
                                     DISPOSITION
       The judgment of conviction is affirmed.




                                           11.